Exhibit 10.3

 

AMENDMENT

TO THE

EMPLOYMENT CONTRACT

OF

DAVID M. COTE

 

Pursuant to the authority granted to proper officers of Honeywell International
Inc. (the “Company”) by the Board of Directors of the Company on September 26,
2008, and in accordance with an agreement made between the Company and David M.
Cote to amend the Employment Contract between David M. Cote and Honeywell
International Inc. dated February 18, 2002 (the “Agreement”), the Agreement
shall be amended effective September 26, 2008 by replacing the second paragraph
of Section 6(b) in its entirety with the following paragraph:

 

“If during the Term of Employment, the Company terminates Executive's employment
for any reason other than Cause, death or Disability, or Executive terminates
his employment for Good Reason, (i) all of Executive's then outstanding
Restricted Units granted under Section 4(d)(i)(A) as to which the restrictions
have not lapsed, and all other equity awards, other than Performance Options
granted pursuant to Section 4(d)(iii)(B) or other performance based equity
awards as of such Date of Termination, shall remain outstanding and shall be
treated for all purposes as if Executive remained employed by the Company
through the date on which such restrictions are scheduled to lapse or such
Options are scheduled to become exercisable and such Options, once vested, shall
be exercisable in accordance with their terms and the terms of the Stock Plan;
(ii) any Performance Option granted pursuant to Section 4(d)(iii)(B) or other
performance based equity award granted to Executive that has not become vested
and exercisable as of such Date of Termination shall terminate and be of no
further force and effect and the Performance Options or other equity awards
which have become vested and exercisable shall remain vested and exercisable in
accordance with their terms and the terms of the Stock Plan; (iii) the Company
shall pay, no later than the next payroll date following the Date of
Termination, to Executive any portion of Executive's annual Base Salary through
the Date of Termination that has not yet been paid; (iv) the Company shall pay,
at such time as annual bonuses are to be paid generally to Company executives
for the year of termination, a pro-rata annual bonus for the year of termination
equal to the product of (A) times (B) times (C), where (A) is the target bonus
that Executive would have been eligible to earn for the year during which such
termination occurs, (B) is the bonus funding percentage used to determine bonus
funding for the Company’s corporate executives generally for the year of
termination, and (C) is a fraction, the numerator of which is the number of days
in such year through the Date of Termination, and the denominator of which is
365; (v) the Company shall pay, at such time as annual bonuses are to be paid
generally to Company executives for performance during the prior year, an annual
bonus for the year

 


--------------------------------------------------------------------------------



 

 

prior to the year of termination if an annual bonus for such prior year has not
yet been paid to Executive, with such annual bonus equal to the product of (A)
times (B), where (A) is Executive’s target bonus for such prior year, and (B) is
the bonus funding percentage used to determine bonus funding for the Company’s
corporate executives generally for such prior year; and (vi) the Company shall
pay or provide to Executive the benefits described in Section 4(e) hereof and
such compensation and benefits as shall be payable to Executive under the terms
of the Company's compensation and benefit plans, programs or arrangements as in
effect immediately prior to the Date of Termination.”

 

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

/s/ Mark James

 

Mark James

 

Senior Vice President – Human Resources and

 

Communications

   

 

Approved:    

 

/s/ John R. Stafford

 

John R. Stafford

 

Chair, Management Development and

 

Compensation Committee

 

 

DAVID M. COTE

 

 

 

/s/ David M. Cote

 

 

Dated: October 17, 2008

 

--------------------------------------------------------------------------------